— Orders, Supreme Court, Bronx County, entered November 29, 1974, and May 15, 1975, unanimously affirmed, without costs and without disbursements. The earlier order approved a settlement agreed to in open court; the later one denied a stay of the earlier order. We find nothing in the record to sustain plaintiff-appellant’s contention that either harassment of counsel or undue influence played a part in consent to the stipulation of settlement. It was free, voluntary, and appropriate. Concur — Stevens, P. J., Markewich, Tilzer, Lane and Nunez, JJ.